DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
	The claims are not amended.

Response to Arguments
	Applicant has not shown or alleged unexpected results.  As such, the examiner is determining if a prima facie showing is established for the record.  
	The instant claims remain broad and open-ended.  Thus, any step not presently claimed is not excluded by the instant claims.  For example, steps (a)-(c) are listed in the disjunctive, and they merely refer to co-precipitation, which is well-known in the art.  Additionally, the “providing” steps of the claims are inherent to using any component.  Independent claim 1 could be simplified to: contacting a PEG functionalized with a reactive entity and a second component with a first solvent, wherein the PEG and second component are partially soluble in said component, and co-precipitating the functionalized PEG with the second component.  
	The prior art makes clear that co-precipitating well-known functionalized PEGs with indocyanine green (i.e., a contrast agent) are known.  Further, using the same solvents to at least partially dissolve functionalized polymers and active agents or diagnostic agents are known.  Further, co-precipitation techniques are well-known in the art and co-precipitating functionalized PEG with indocyanine green is known. 
	Applicant argues that the intent of Fischer is to form nanoparticles.  
	The examiner notes that the intent of a reference does not detract from the active steps taught and/or motivated.  The instant claims are broad and open-ended.  
	Fischer teaches that co-precipitation of a charged polymer and therapeutic or diagnostic agent will result in nanoparticles with surface potential.  Fischer teaches forming a completely homogenous solution is produced containing cationic polymer, water insoluble polymer, and active substance.  A colloidal precipitate is formed by contact with a surfactant.  Then the organic solvent is removed by reducing pressure, heating, or other suitable method.  These steps would appear to form a “substantially homogeneous” powder because a precipitate is formed with functionalized PEG and active substance and co-precipitation is taught followed by removal of the solvent from a homogeneous solution.  Intent aside, these steps would appear to fall within those of the instant claims.  Fischer even teaches dissolving both functionalized polymer and active in the same solvents, including those claimed.
	The examiner acknowledges that paragraph 114 of Fischer uses a “surfactant-containing solution” to bring about spontaneous formation of a colloidal precipitated aggregate.  However, as noted above, the instant claims are open-ended and do not exclude this step.  Both agents are soluble in the same solvents as taught by Fischer.
Hanes is cited to reiterate the ability to easily modify PEG by attaching medical imaging and diagnostic agents.  In an embodiment the block-copolymer can encapsulate and imaging or diagnostic agent to form a micro or nanosphere.  These compositions can be formed by co-precipitation. See par. 45.  In some instances, reactants were stirred under argon gas. See par. 87.  Vacuum drying and other techniques are described.  Hanes and Fischer both teach co-precipitating PEGs with imaging agents.
	Sehl teaches the attachment of a functionalized PEG to an agent, including indocyanine green includes attachment to an electrophilic reactive end of a succinimyl group.  PEG specifically teaches the use of PEG tetra(sccinimidyl glutarate). See Example 1.  This is the purpose Sehl is cited.  A claimed reactive entity is a known reactive PEG entity functionalized for attachment to an imaging agent, including indocyanine green.  
Similarly, Kordikowski et al makes it clear that the method may be used to co-precipitate such functionalized PEGs with an active substance, e.g. a pharmaceutically active substance, by adding the anti-solvent to solution/solvent comprising both components.  The examiner notes that the instant claims are open-ended and do not exclude the use of an anti-solvent.
The instant claims remain broad and do not exclude the use of an anti-solvent or surfactant-containing substance to effectuate co-precipitation.  If, as argued, this is Applicant’s invention, Applicant should limit the claims to exclude these steps and explain for the record how such co-precipitation is effectuated.  The claims methods for co-precipitation merely include vacuum drying or reducing the temperature.  It is not clear how this constitutes a patentable distinction even if the claims were limited to exclude agents taught by the cited prior art to effectuate co-precipitation.  
Suggestions for Allowance:
1. Limit to the claims “consist of” the claimed steps thereby excluding the use of an anti-solvent or surfactant containing-solution to propagate a co-precipitation;
2. Claim with specificity the unique conditions required to co-precipitate; and 
3. Claim the product that the claimed method yields.


Status of the Claims
	Claims 1, 2, 11-18, and 20-35 are pending and examined.

(Maintained)- Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11-18, and 20-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer et al., (US2010/0196280), in view of Hanes et al., (US2010/0003337), and in view of Sehl et al., (U.S. Pat. No. 7,883,693), and in view of Kordikowski et al. (WO2004/009672) (of record).
Fischer teaches a method for encapsulating polymer nanoparticles with cationic surface potential by co-precipitating an active or diagnostic agent, wherein the diagnostic agent is indocyanine green.  A water insoluble polymer is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, or others.  Then a cationic polymer is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, for use in combination with water, and others.  The examiner considers these known organic solvents to be functional equivalents, absent evidence to the contrary.  Then, an active agent or diagnostic agent is dissolved in an organic solvent such as DMSO, ethanol, methanol, propanol, or others.  A completely homogenous solution is produced containing cationic polymer, water insoluble polymer, and active substance.  A colloidal precipitate is formed by contact with a surfactant.  Then the organic solvent is removed by reducing pressure, heating, or other suitable method. See par. 114.  The electrostatic attachment to the cationic surface includes interaction with at least one negatively charged moiety, including compounds of the following groups: sulfonate, carbonate, succinate, and others. See par. 105.  Indocyanine green is preferred. See par. 13 and Example 2, among others.  The surface of a polymer is modified with a PEG block co-polymer in Examples. See Example 12 and 13.  It appears that the functionalized PEG taught by Fischer includes an electrophilic group on the cationic surface of a polymer for purposes of providing a reactive entity for attachment during co-precipitation.  The manner of co-precipitation does not appear to be particularly critical.  See par. 85.  Co-precipitation is defined as simultaneous precipitation of several substances, as described.  
Hanes teaches that block copolymers comprising PEG can also be formed into particles. Particles (e.g., biodegradable particles) made from block copolymers of the present invention possess a hydrophobic polymer core and hydrophilic PEG shell. This is due to the functionalized PEG moiety partitioning to the surface of the particle. As a result, the surface of the particles of the present invention can be easily modified.  Molecules that can attach to the functionalized end of the PEG include medical imaging and diagnostic agents.  In an embodiment the block-copolymer can encapsulate and imaging or diagnostic agent to form a micro or nanosphere.  These compositions can be formed by co-precipitation. See par. 45.  In some instances, reactants were stirred under argon gas. See par. 87.  Vacuum drying and other techniques are described.
Sehl teaches compositions comprising PEG functionalized with many groups known in the art, including succinimidyl propionate, succinimidyl butylate, and succinimidyl glutarate, among others. See Figure 1, e.g.  Each PEG group can be termination with a reactive electrophilic group.  Hydrophobic polymers can contain or be derivatized to contain many electrophilic groups, such as succinimidyl groups, generally.  The compositions can be prepared to contain various dyes, including indocyanine green.  It would be clear to a POSA that the attachment of a functionalized PEG to an agent, including indocyanine green includes attachment to an electrophilic reactive end of a succinimyl group.  PEG specifically teaches the use of PEG tetra(sccinimidyl glutarate). See Example 1.  
Kordikowski et al teaches a method of preparing a PEG composition comprising providing an organic solvent, i.e. dichloromethane (DCM) or cyclohexane, and a functionalized PEG comprising reactive aldehyde groups, wherein said functionalized PEG is soluble in said solvent and is optionally dissolved in a precursor solvent, i.e. dichloromethane (p. 32, lines 15-22, Example 2, Table 2). Aldehydes are reactive electrophiles.  Even further, the PEG can be cross-linked. See p8, line 18, p16, line 14, e.g.  DCM/PEG was mixed with cyclohexane and exposed to an additional antisolvent CO2 to facilitate precipitation into a fine particular solid, i.e. a powder (Example 2.2). While Kordikowski et al does not expressly teach the presence of an additional component, e.g. a component of claim 2, in the solvent, Kordikowski et al makes it clear that the method may be used to co-precipitate such functionalized PEGs with an active substance, e.g. a pharmaceutically active substance, by adding the antisolvent to solution/solvent comprising both components (p. 30, lines 7-14). Kordikowski et al further teaches that active substances for use with functionalized PEG include e.g. imaging agents, diagnostic agents, and dyestuffs/colorants (p. 12, lines 9 and 26, and p. 25, line 18). 
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the instant invention to combine the teachings of Fischer, Hanes, Sehl, and Kordikowski to arrive at the claims.  One would be motivated to do so because it is well-known in the art to functional PEG with the claimed moieties in an effort to provide at least one electrophilic reactive entity.  At least Fischer and Hanes teaches co-precipitation techniques for functionalized polymers and PEG’s to be combined with an imaging agent, such as indocyanine green, for attachment during co-precipitation with the functionalized reactive entity.  Further, the solvents used by Fischer are those same solvents claimed.  However, even if this is not the case, the use and/or substitution of one organic solvent for another is a substitution of equivalents and/or is a routinely optimizable parameter.  The solvents claimed are taught.  Further, the reactive entities claimed are taught.  However, this does not appear to be particularly critical so long as the reactive entity is electrophilic.  Even further, functionalizing a PEG with the reactive entities taught including a sulfonate, carbonate, succinate and more specifically those taught by Sehl, would be expected to yield a homogeneous solution that can be co-precipitated through means known in the art to yield a claimed composition.  Further, the drying and removal of solvent to yield a precipitate is known and taught.  Kordikowski is merely used for the record to show that co-precipitation of PEG with additional reactive entities is known to be effectuated with additional claimed solvents.  With regard to claim 35, the further drying or drying of a precipitate would be expected to “break up clumps” as moisture that adheres particles is removed.  Even further, breaking up clumps with a spatula does not appear to constitute a patentable distinction.  There is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the cited prior art.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628